IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


MTGLQ INVESTORS, L.P.,                        : No. 2 EM 2020
                                              :
                    Respondent                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
JONATHAN VALENTIN,                            :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of March, 2020, the “Request for Leave to Fle a Nunc

Pro Tunc Petition for Allowance of Appeal” is DISMISSED. Petitioner previously sought

and was denied nunc pro tunc relief. See MTGLQ Investors, L.P. v. Valentin, 41 EM 2019

(order dated Aug. 1, 2019)